Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended limitation of “composition is free of enzyme” appears to be unsupported by applicant’s specification. Applicant does have possession of “In a preferred embodiment, the compositions are substantially free of, or entirely free of, one or more of the following: cationic surfactants, silicon-based polymers and surfactants, foam boosters, ionic salts, and/or rheology modifiers” (page 24, lines 5-8). Since applicant’s specification does not expressly or indirectly envision enzymes as an excluded component, applicant appears to have an oversight in suggestion that his compositions are free of enzymes. Also, the mere absence of a component does not inherently provide applicant with an express negative limitation to exclude said component. 

Claim Rejections - 35 USC § 102
	
Claims 1-3, 5-9, 12 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandenberghe et al (US 2018/0087007) is withdrawn.
Claim Rejections - 35 USC § 103
Claim 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandenberghe et al (2018/0087007).
Vandenberghe et al teach a field of hand dishwashing comprising from 10 to 30% by weight of the composition of an anionic surfactant selected from the group comprising an alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof; from 2.5 to 10% by weight of the composition of an amine oxide; from 2.5 to 10% of the composition of a betaine; from 0.001% to 0.5% by weight of a water conditioner protease; and optionally, an additional enzyme selected from the group consisting of amylase, lipase, and mixtures thereof. See paras. 13-20. The composition is preferably in liquid form and typically contains from 30% to 90% by weight of water, See paras. 23-25 and a pH of from 6-12 (0024). The composition contains from about 1% to about 60% of a surfactant system, wherein the surfactant system comprises an anionic surfactant selected from the group consisting of alkyl sulfate, alkyl alkoxy sulfate, and mixtures thereof. The system also contains an amine oxide surfactant and optionally, a zwitterionic surfactant which may be a betaine surfactant such as cocoamidopropylbetaine. Suitable alkyl alkoxy sulfates are those having an alkyl group of 8 to 22 carbon atoms and having from 0.2 to about 4 moles of ethoxylation. See paras. 26-32. Suitable additional sulfonate surfactants include alpha- olefin sulfonates, etc. See para. 39. Suitable proteases include those of bacterial, fungal, plant, viral or animal origin, which include serine protease, etc. See paras. 49-51.
Nonionic surfactants may be used in amounts from 0.1 to 40% by weight and include the condensation products of aliphatic alcohols with from 1 to 25 moles of ethylene oxide, condensation products of guerbet alcohols with from 2 to 18 moles of ethylene oxide per mole of alcohol, etc. See paras. 47-48.
Enzyme stabilizers may be used in amounts from 0.1 to 3% by weight. Suitable amylase enzymes are those of bacterial or fungal origin. See paras. 57-73. The detergent may contain a number of optional ingredients such as chelants, structurants, preservatives, solvents, etc. See para. 92. Specifically, Vandenberghe et al teach a composition containing 21.1% of C12-13-14 alkyl ethoxy (0.6) sulfate, 7% C12-14 dimethyl amine oxide, 0.7% sodium chloride, 0.75% polypropylene glycol, 1.7% ethanol, 100 ppm protease, 100 ppm amylase, water, perfume, etc. See para. 97. Vandenberghe et al disclose the claimed invention with sufficient specificity to constitute anticipation.
With respect to claims 11 and 14, Vandenberghe et al do not exemplify nonionic surfactants but does teach their inclusion as surfactants within the composition formulations at 0.1 to 40%, as stated above (0047). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

With respect to the proportions of anionic and amphoteric surfactants, Vandenberghe et teach overlapping proportions and one skilled in the art would have been motivated to optimize the amounts to exemplify the claimed range given their broad teachings and their inclusion as surfactants utilized for cleansing.
The proportions of the pH modifier claim 16 does not overlap with Vandenberghe et al at the test products. The amount of 0.2% exemplifies an amount closes enough where the skilled artisan would have been motivated to optimize the amount given the broad range of pH from 6-12 and one skilled would have utilized more or less for the desired pH range and further optimization is within the level of the ordinary skill, in the absence of a showing to the contrary.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

With respect to claim 17, the cleaning compositions has a surface tension claimed at less than 26 dynes.
It would have been obvious to the skilled artisan to comprise a formulation with characteristics of with a surface tension as claimed given that the amounts of ingredients and their requisite proportions are taught and suggested for the purpose of cleansing hard surfaces such as dishware. One skilled in the art, in the absence of a showing to the contrary would expect similar characteristics from the same or similar compositions.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
With further respect to claims 18-20, and the limitation of at least 50% of the soil is removed. The skilled artisan would assume the dishware compositions of Vandenberghe et al completely remove soils since they state the composition is very good at cleansing and breaking down protein based stains (0023). One skilled in the absence of a showing to the contrary, commensurate in scope with the claimed invention would envision dishware being claimed at more than 50%
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) 

Motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention; Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)

Response to Arguments
Applicant's arguments filed 3-4-2022 have been fully considered but they are not persuasive.
Applicant argues that Vandenberghe et al requires an enzyme that is now omitted from the instantly claimed application. 
The examiner contends as stated above. Applicant has possession of specific optional ingredient, that he may exclude from his embodiments. However, enzymes are not listed implicitly or explicitly as other ingredients such as “cationic surfactants, silicon-based polymers and surfactants, foam boosters, ionic salts, and/or rheology modifiers” (page 24, lines 5-8). The mere absence of in ingredient does not allow applicant the ability to negatively exclude without invoking new matter. Applicant is advised to amend the transitional phrase to “consisting of” to address materials within his composition to exclude additional ingredients outside of the scope of the claimed invention.
Applicant argues that Vandenberghe broadly teaches nonionic surfactants and does not suggest one that reasonably suggest surface tension or any particular utility of lowering surface tension at a faster time.
The examiner contends and respectfully disagrees and suggest that applicant has claimed a nonionic surfactant, broadly containing C8-C18 linear or branched carbon chains and that it must be alkoxylated, but yet does not give any range of moles of alkylene oxide.  Vandenberghe teaches nonionic surfactants such as alkoxylated alcohols and amine oxide and exemplifies amine oxides. One skilled in the art at the time the invention was made would make obvious the choice of including well known nonionic surfactants to reduce surface tension, since surfactants are known to provide this characteristic by their very definition. Further, applicant has not provided any criticality, beyond attorney’s conclusory statements, that shows unexpected results of surface tension between the preferred amine oxide and the additionally suggested alkoxylated alcohols. Therefore, one skilled in the art would have been motivated to try the inclusion of additionally well-known nonionic surfactants, since the claims are open to additional components and Vandenberghe invites the inclusion of additional nonionic surfactants, absent a showing to the contrary.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761